UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12896 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1265373 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 West Mellen Street, Hampton, Virginia 23663 (Address of principal executive offices) (Zip Code) (757) 728-1200 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.■ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).■ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ■ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes■ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 4,959,009 shares of common stock ($5.00 par value) outstanding as of April 30, 2013 OLD POINT FINANCIAL CORPORATION FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements 1 Consolidated Balance Sheets March 31, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Income Three months ended March 31, 2013 and 2012 (unaudited) 2 Consolidated Statements of Comprehensive Income Three months ended March 31, 2013 and 2012 (unaudited) 3 Consolidated Statements of Changes in Stockholders' Equity Three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows Three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 39 (i) Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Old Point Financial Corporation and Subsidiaries Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Cash and due from banks $ $ Interest-bearing due from banks Federal funds sold Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value approximates $573,271 and $573,500) Restricted securities Loans, net of allowance for loan losses of $7,259,337 and $7,324,310 Premises and equipment, net Bank-owned life insurance Foreclosed assets, net of valuation allowance of $1,755,615 and $1,870,285 Other assets Total assets $ $ Liabilities & Stockholders' Equity Deposits: Noninterest-bearing deposits $ $ Savings deposits Time deposits Total deposits Overnight repurchase agreements Term repurchase agreements Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $5 par value, 10,000,000 shares authorized; 4,959,009 and 4,959,009 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. - 1 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, (unaudited) Interest and Dividend Income: Interest and fees on loans $ $ Interest on due from banks Interest on federal funds sold Interest on securities: Taxable Tax-exempt Dividends and interest on all other securities Total interest and dividend income Interest Expense: Interest on savings deposits Interest on time deposits Interest on federal funds purchased, securities sold under agreements to repurchase and other borrowings Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest Income: Income from fiduciary activities Service charges on deposit accounts Other service charges, commissions and fees Income from bank-owned life insurance Gain on sale of available-for-sale securities, net 0 Other operating income Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy and equipment Data processing FDIC insurance Customer development Legal and audit expense Other outside service fees Employee professional development Postage and courier expense Advertising Stationery and supplies Loss on write-down/sale of foreclosed assets Other operating expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic Earnings per Share: Average shares outstanding Net income per share of common stock $ $ Diluted Earnings per Share: Average shares outstanding Net income per share of common stock $ $ See Notes to Consolidated Financial Statements. - 2 - Index Old Point Financial Corporation Consolidated Statements of Comprehensive Income (Loss) Three Months Ended March 31, (unaudited) Net income $ $ Other comprehensive loss, net of tax Unrealized losses on securities Unrealized holding losses arising during the period ) ) Less reclassification adjustment for gains recognized in income 0 ) Less tax benefit Net unrealized losses on securities ) ) Comprehensive income (loss) $ ) $ See Notes to Consolidated Financial Statements. - 3 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Changes in Stockholders' Equity Accumulated Shares of Additional Other Common Common Paid-in Retained Comprehensive (unaudited) Stock Stock Capital Earnings Income (Loss) Total THREE MONTHS ENDED MARCH 31, 2013 Balance at beginning of period $ ) $ Net income 0 0 0 0 Other comprehensive loss, net of tax 0 0 0 0 ) ) Cash dividends ($0.05 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ THREE MONTHS ENDED MARCH 31, 2012 Balance at beginning of period $ ) $ Net income 0 0 0 0 Other comprehensive loss, net of tax 0 0 0 0 ) ) Stock compensation expense 0 0 0 0 Cash dividends ($0.05 per share) 0 0 0 ) 0 ) Balance at end of period $ ) $ See Notes to Consolidated Financial Statements. - 4 - Index Old Point Financial Corporation and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Net gain on sale of available-for-sale securities 0 ) Net amortization of securities Net loss on disposal of premises and equipment 0 52 Net loss on write-down/sale of foreclosed assets Income from bank owned life insurance ) ) Stock compensation expense 0 Deferred tax benefit ) 0 (Increase) decrease in other assets ) Increase in other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of available-for-sale securities ) ) Proceeds from sales of restricted securities 0 Proceeds from maturities and calls of securities Proceeds from sales of available-for-sale securities Decrease in loans made to customers Proceeds from sales of foreclosed assets Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in noninterest-bearing deposits Increase in savings deposits Increase (decrease) in time deposits ) Increase (decrease) in federal funds purchased, repurchase agreements and other borrowings ) Cash dividends paid on common stock ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash payments for: Interest $ $ SUPPLEMENTAL SCHEDULE OF NONCASH TRANSACTIONS Unrealized loss on securities available-for-sale $ ) $ ) Loans transferred to foreclosed assets $ $ 0 See Notes to Consolidated Financial Statements. - 5 - Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. General The accompanying unaudited consolidated financial statements of Old Point Financial Corporation (the Company) and its subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information. All significant intercompany balances and transactions have been eliminated. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications of a normal and recurring nature considered necessary to present fairly the financial positions at March 31, 2013 and December 31, 2012 and the results of operations, statement of comprehensive income, statement of changes in stockholders’ equity and statement of cash flows for the three months ended March 31, 2013 and 2012. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's 2012 annual report on Form 10-K. Certain previously reported amounts have been reclassified to conform to current period presentation. AVAILABLE INFORMATION The Company maintains a website on the Internet at www.oldpoint.com. The Company makes available free of charge, on or through its website, its proxy statements, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports as soon as reasonably practicable after such material is electronically filed with the Securities and Exchange Commission (SEC). The information available on the Company’s Internet website is not part of this Form 10-Q or any other report filed by the Company with the SEC. The public may read and copy any documents the Company files at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The Company’s SEC filings can also be obtained on the SEC’s website on the Internet at www.sec.gov. SUBSEQUENT EVENTS In accordance with ASC 855-10, “Subsequent Events,” the Company evaluates subsequent events that have occurred after the balance sheet date but before the financial statements are issued. There are two types of subsequent events: (1) recognized, or those that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements, and (2) nonrecognized, or those that provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date. The Company is expanding the building of a current branch office. The Company signed a contract with a general contractor on April 19, 2012. The contract entitles the contractor to $2.1 million for Phase I of the construction, which includes site work and construction of the building shell. The Company signed an amendment to the contract with the general contractor on October 16, 2012 for the remainder of the construction. The revised contract entitles the contractor to $12.2 million for the construction of the building. As of the writing of this quarterly report on Form 10-Q, $4.5 million had been disbursed to the contractor. The Company anticipates that the total project will likely cost between $13.0 million and $15.0 million and be completed in the next twelve months. On February 22, 2013, the Company completed the consolidation of two of its branches located in Williamsburg, Virginia. Because of their proximity, the branches were serving a customer base that could be more efficiently served by one branch. The value of furniture and equipment from the closed branch that has not been depreciated and needs to be redeployed or disposed of is less than $30 thousand. Other than those discussed above, the Company did not identify any recognized or nonrecognized subsequent events that would have required adjustment to or disclosure in the financial statements. - 6 - Index Note 2. Securities Amortized costs and fair values of securities held-to-maturity as of the dates indicated are as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (in thousands) March 31, 2013 Obligations ofU.S. Government agencies $ $
